~-   i;
     '   '




                                                 IN 1HE .UNITID SfATFS DISTRICT CXXJRT

                                             FOR 1HE MIDDLE DISTRICT OF PENNSYLVANIA

         ~                  JOONSON,
         I
                        Plaintiff
                   v.                                                                         Civil Action
                 EPUIY 'J.Ri'IT,et al., .                                                     1:18-cv-0203
                        Defendant's


                                             RFSPONSE •·10 ICITON FOR SUMMARY ~

                   Plaintiff, Raheem Johnson prose, respectfully request this Honorable cout-t to
                                                                                                       i


         ~eny Defendant's Dr.                    Pandya,   Department of Correcti0ns motion for Suinmary
         ~udgrnent, pursuant to Federal. R. Civ. P. rule 56, and local rule; and in support
             I
         thereof incorporates, his brief in support, and Concise Statement of Material
             I          .                    .         .                                               .
                 act's, filed conternp0raneously within.



                                                                                   .Respectfz;qL_      '




                                                                                          RAHEEM   ~             .
                                                                                                   · GR;..6739

                                                                                            S. C. I. Ch~ster
                                                                                          500 east 4th St.

                                                                                         Chester Pa 19013
                            FILED
                     HARRISBURG, PA

                            JUN - 9 2021
             PER             !11>'1..
                              DEPUTY CLERK
lO   ,_'!




                                           CERTIFICATE OF SERVICE


                 I, Raheem Johnsen, pro se Plaintiff, hereby certify that 0n this date 6/3/2021;
            served a true and correct copy of the forgoing, MOTION FOR SUMMARY JUDGMENT,:upon
            the following by first class mail-


            ~   Caleb   c. Enersen, Esq.                                  Meghan K. Adkins ~sq.
            15th Floor Strawberry Square                                          Four PPG Place
                                                                                           I
                                                                                           :
            Harrisburg, PA 17120                                                       5th Floor
                                                                             Pittsburg, PA 15222


            Sylvia H. Rambo
            228 Walnut Street
            P.O. Box 983
            Harrisburg, PA 17108.


                                                                         Respectfully subnitted;

            Date.6/3/2021.
                                                                                   ~k
                                                                                  Raheem JGbn_son   -
